ORDER
PER CURIAM.
Ms. LaWanda Chunn (“Claimant”) appeals an order of the Labor and Industrial Relations Commission (the “Commission”) denying her unemployment compensation benefits because she voluntarily left work without good cause attributable to the work or the employer. Claimant challenges the Commission’s finding that she voluntarily quit without good cause, arguing the record demonstrates that she had good cause to quit her position. We affirm the order of Labor and Industrial Relations Commission.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).